Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE


CARLOS ESPINOZA,


RELATOR

 §
 
§
 
§
 
§
 
§



No. 08-10-00136-CV

An Original Proceeding 

in Mandamus



 

 

 




MEMORANDUM OPINION 
ON PETITION FOR WRIT OF MANDAMUS
            Relator, Carlos Espinoza, asks this Court to issue a writ of mandamus against the Honorable
Yahara Gutierrez, Judge of the 65th District Court of El Paso County.  To be entitled to mandamus
relief, a relator must meet two requirements.  First, the relator must show that the trial court clearly
abused its discretion.  In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex.
2004).  Second, the relator must demonstrate he has no adequate remedy by appeal.  Id. at 135-36. 
Based on the record before us, we are unable to conclude that Relator is entitled to mandamus relief. 
Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).  Further, we deny Relator’s
motion to stay trial court proceedings.  See Tex.R.App.P. 52.10.


May 5, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.